UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
____________________________________)


                                             ORDER

               In a Memorandum Opinion and Order issued on September 19, 2012 [Docket

No. 390], the Court denied the motion filed by Mr. Hinckley’s lawyers to withdraw from the case

and ordered St. Elizabeths Hospital to notify the Court on or before October 19, 2012 how it

intended to proceed in this matter in view of developments described in the September 19, 2012

Memorandum Opinion and Order. By letter of October 18, 2012, the Hospital notified the Court

of its intent to proceed with the pending petition to expand privileges for Mr. Hinckley, with

modifications to be proposed. It further informed the Court that said modifications to the

petition would be submitted no later than December 15, 2012. The modified petition, with

copies to counsel for Mr. Hinckley, counsel for the United States, and counsel for the Hospital,

was submitted to the Court under seal on December 13, 2012. Accordingly, it is hereby

               ORDERED that counsel for the Hospital, counsel for the United States, and

counsel for Mr. Hinckley shall meet and confer and, on or before January 18, 2013, shall submit

a joint report in writing to the Court, which may be filed under seal, indicating how they wish to
proceed in this case and on what schedule. The joint report may also indicate whether counsel

believes a status conference or conference call is appropriate.

               SO ORDERED.



                                              /s/______________________________
                                              PAUL L. FRIEDMAN
DATE: December 20, 2012                       United States District Judge




                                                 2